Citation Nr: 0900574	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  06-35 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial compensable rating for right 
ear hearing loss disability.

2.  Entitlement to service connection for left ear hearing 
loss disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to July 
1966.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2006 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado.  

The January 2006 rating decision granted service connection 
and a noncompensable evaluation for right ear hearing loss, 
and denied service connection for left ear hearing loss, 
tinnitus, PTSD, diabetes mellitus due to herbicide exposure, 
coronary artery disease as secondary to PTSD and/or diabetes 
mellitus, peripheral neuropathy of the legs, hands and feet 
as secondary to diabetes mellitus, impotence as secondary to 
diabetes mellitus, hypertension as secondary to diabetes 
mellitus, and cataracts as secondary to diabetes mellitus.  
The veteran perfected appeals with respect to each of these 
issues.  

In September 2008, a Travel Board hearing before the 
undersigned Veterans Law Judge was held at the RO.  A 
transcript of that hearing is of record.  

The Board notes that at the Travel Board hearing the veteran 
stated that he wishes to withdraw his claim for entitlement 
to coronary artery disease (CAD) as due to PTSD.  Therefore, 
this theory of entitlement is considered withdrawn.  The 
veteran expressly wished to keep the claim for CAD as due to 
diabetes mellitus pending.  This claim, along with the 
service connection claims for peripheral neuropathy, 
impotence, hypertension and cataracts (all claimed as 
secondary to diabetes mellitus), are inextricably intertwined 
with the still pending claim of entitlement to service 
connection for diabetes mellitus, which has been stayed in 
light of the case of Haas v. Nicholson, 20 Vet. App. 257 
(2006).  

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson that reversed 
a Board decision which denied service connection for 
disabilities claimed as a result of exposure to herbicides.  
VA disagreed with the Court's decision in Haas and appealed 
to the United States Court of Appeals for the Federal 
Circuit.  To avoid burdens on the adjudication system, delays 
in the adjudication of other claims, and unnecessary 
expenditure of resources through remand or final adjudication 
of claims based on court precedent that may ultimately be 
overturned on appeal, on September 21, 2006, the Secretary of 
Veterans Affairs imposed a stay at the Board on the 
adjudication of claims affected by Haas.  In Haas v. Peake, 
525 F.3d 1168 (Fed.Cir. (2008), the Federal Circuit 
overturned the decision of the Court of Appeals for Veterans 
Claims' decision.  However, as appellate action continues, 
the stay remains in effect.  Once the stay is lifted, the 
adjudication of any cases that have been stayed will be 
resumed.  As such, the only issues currently before the Board 
are those listed on the title page of this decision.

The issues of entitlement to a higher rating for right ear 
hearing loss and entitlement to service connection for left 
ear hearing loss and tinnitus are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  No stressor has been corroborated by credible evidence to 
support a diagnosis of PTSD.




CONCLUSION OF LAW

The criteria for establishing service connection for PTSD 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, in letters dated in February 2005 and October 
2005, issued prior to the decision on appeal, and in a 
January 2007 letter, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran, 
and what information and evidence will be obtained by VA.  
March 2006 and January 2007 letters advised the veteran of 
the evidence needed to establish a disability rating and 
effective date for the disabilities on appeal.  The claim was 
last readjudicated in August 2008.  Id.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, service personnel 
records, internet information on the USS Vega, post-service 
medical records and examination reports, and hearing 
testimony.  Moreover, in an April 2006 correspondence, the 
veteran indicated that he had no other relevant information 
or evidence to submit to substantiate his claim.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim for service 
connection, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  The veteran was 
an active participant in the claims process by submitting 
evidence and providing testimony.  Thus, the veteran was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the veteran.  See Sanders, 487 F.3d 881.  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Conway, 353 F.3d at 1374, 
Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection for PTSD requires medical evidence 
diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between the current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's 
lay testimony alone may establish the occurrence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2007).  

If, however, the veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony alone cannot establish the occurrence of a non-
combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2004).  
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 
38 C.F.R. § 3.102 (2004).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

As an initial matter the Board finds that the veteran did not 
serve in combat while in service, nor does he so claim.  He 
reports he has PTSD due to the stressor of witnessing a huge 
explosion just outside of a mess hall, where he had gone to 
eat while his ship was at port near DaNang.  The veteran has 
stated that this occurred in May or June 1965.  However, at 
the Travel Board hearing before the undersigned, the veteran 
indicated that he might be mistaken and that this stressor 
may have occurred in July 1965.  The veteran also indicated 
that as a seaman apprentice on the USS Vega, he was full of 
stress and had trouble sleeping just knowing that the Viet 
Cong were out there and could blow up the ship or sneak 
aboard and kill him any time.

To support this contention, the veteran's representative 
submitted an internet article describing the history 
surrounding the USS Vega.  Unfortunately, this article does 
not contain any information regarding the USS Vega being at 
port near DaNang in May, June, or July 1965.  

The veteran's VA treatment records reflect a diagnosis of 
PTSD based upon the in-service stressor involving the 
explosion near the mess hall mentioned above.  However, the 
VA examiner who conducted the July 2005 VA examination 
determined that the veteran did not present with the full 
syndrome of PTSD at the time of the examination.  Instead, 
bipolar disorder was diagnosed.  

The Board has considered all of the evidence of record, but 
finds that credible evidence that the claimed stressor 
occurred has not been presented.  Additionally, although 
there is a diagnosis of PTSD rendered by the veteran's VA 
mental health treatment providers, it has been contradicted 
by the July 2005 VA examiner.  

Regardless, the Board finds that the veteran's reported 
stressor is not confirmed (nor can it be confirmed at this 
time) by the evidence.  In this regard, there is a December 
2007 memorandum from the RO's U. S. Army and Joint Services 
Records Research Center (JSRRC) Coordinator, which states 
that the veteran's claimed stressors cannot be sent through 
JSRRC because JSRRC cannot verify napalm drops or instances 
that never occurred or nearly happened, such as the fear that 
the Viet Cong could have blown up the ship the veteran was 
aboard.  The memorandum further states that because the 
veteran's personnel file does not reflect that he ever went 
ashore in Vietnam, a request for deck logs to show that the 
veteran went ashore would be futile because deck logs do not 
contain this type of information.  So, without proof that the 
veteran did go ashore, the veteran's stressor regarding the 
bomb outside of a chow hall cannot be submitted to JSRRC 
because the veteran's personnel file does not reflect that he 
would have been in that location on shore.  

In sum, credible evidence that a stressor occurred has not 
been submitted.  In the absence of a verified stressor, the 
claim for service connection for PTSD must be denied.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for PTSD is denied.

REMAND

The veteran claims that he is entitled to a higher rating for 
his service-connected right ear hearing loss and to service 
connection for left ear hearing loss and tinnitus.  

At the Travel Board hearing before the undersigned, the 
veteran indicated that his hearing was recently evaluated at 
the VA Medical Center (VAMC) in Colorado Springs in June, 
July, or August 2008.  In any event, he stated that he 
received new hearing aids on August 22, 2008.  Those VA 
medical records are not in the claims folder and should be 
requested on remand.  

In July 2005 the veteran underwent a VA audiology 
examination.  The examiner reported that the veteran 
experienced tinnitus in the left ear only a couple of minutes 
twice per week.  The examiner opined that due to the 
frequency of tinnitus reported, it is not consistent with 
noise exposure or acoustic trauma and is not related to 
service.  Thereafter, in the veteran's VA Form-9, he stated 
that he experiences ringing in both ears.  He also indicated 
that he reported constant ringing and buzzing in the ears to 
the VA examiner.  Additionally, in the veteran's notice of 
disagreement, he stated that he has constant ringing in both 
ears.  He indicated that he has experienced such ringing ever 
since service.  He further stated that he reported to the VA 
examiner that he has ringing in his left ear while wearing 
his hearing aid and that he must adjust the hearing aid 
frequently.  The veteran also indicated that the time 
duration noted in the VA examination report was the ringing 
due to the hearing aid.  The veteran concluded by stating 
that at night when he takes the hearing aids out, he has 
constant ringing in both ears.  

In light of the veteran's claim that his right ear hearing 
loss is worse than contemplated by the currently assigned 
noncompensable rating, as well as the apparent 
misunderstanding regarding the nature, frequency and duration 
of the veteran's tinnitus, the Board is of the opinion that a 
remand is necessary in order to obtain a VA examination.


Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records 
dating since January 2006 from the Eastern 
Colorado VA Healthcare System and 
associate them with the claims folder.

2.  Schedule the veteran for a VA 
audiological examination to determine the 
current severity of the veteran's right 
ear hearing loss and for an opinion as to 
the relationship between the veteran's 
tinnitus and service or his right ear 
hearing loss.  The claims folder must be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  All indicated studies and 
tests should be accomplished, and all 
clinical findings should be reported in 
detail.  

Following review of the claims file and 
examination of the veteran, the examiner 
should provide an opinion as to whether it 
is at least as likely as not (i.e., a 50 
percent or better probability) that the 
veteran's tinnitus is etiologically 
related to the veteran's active military 
service or to his service-connected right 
ear hearing loss.  

3.  Then, the RO/AMC should readjudicate 
the veteran's claims.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


